DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 100, 101, 108 and 110-124 are pending and under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. 61/599,400, filed February 15, 2012, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a division of 14/379,192, filed 02/20/2015, now U.S. Patent No. 10,421,798.
Information Disclosure Statement
The information disclosure statement (IDS) submitted October 1, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Please see non-patent literature by Hennighausen et al. and Schulte et al. citations with strike-through. A legible copy of the cited non-patent literature publications or that portion which caused it to be listed was not provided for consideration.
Sequence Compliance
Response to Arguments: Applicants argue a substitute sequence listing including SEQ ID NO: 1701 to identify the nucleotide sequence disclosed in paragraph [0047] in the specification has been filed and therefore the objection to the sequence listing should be 
The sequence compliance objection is maintained but has been modified as necessitated by amendment.
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency -This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. See SEQ ID NO: 1701 in paragraph [00467] in the specification.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Specification
Response to Arguments: Applicants argue the specification has been amended at paragraph [00467] to assign SEQ ID NO: 1701 to the nucleotide sequence disclosed. Applicants’ argument has been fully considered but is not found persuasive because the sequence listing filed October 1, 2021 was not accepted and therefore, was not entered. Therefore, the assignment of SEQ ID NO: 1701 to the nucleotide sequence disclosed in paragraph [00467] is not supported by the sequence listing filed August 25, 2019 and the objection to the specification is maintained but has been modified as necessitated by the amendment to the specification. 

The objection is maintained but modified as necessitated by amendment.
The disclosure is objected to because this application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). See SEQ ID NO: 1701 in paragraph [00467] in the specification filed October 1, 2021. However, this application fails to comply with the requirements of 37 CFR 
Claim Objections
Response to Arguments: Applicants argue the objection is moot because claim 109 has been canceled. See page 7 of the remarks filed October 1, 2021. Applicants’ argument has been fully considered and is found persuasive. Therefore, the objection to claims 108 and 109 has been withdrawn.
Claim Rejections - 35 USC § 112
Response to Arguments: Applicants argue the claims have been amended to have proper antecedent basis. See page 7 in the remarks filed October 1, 2021. Applicants’ argument has been fully considered and is found persuasive. The rejection of claims 100 and 108-123 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Claim Rejections - 35 USC § 102
Response to Arguments: Applicants argue the Schellenberger et al. references, Schellenberger '691 (U.S. Patent Application No. 13/423,031) and Schellenberger '997 reference (U.S. Patent Application No. 13/365,166; "the '166 application") are not prior art under pre-AIA  35 U.S.C. § 102(e). 
Applicants argue that Schellenberger '691 (U.S. Patent Application No. 13/423,031) lists as inventors Volker Schellenberger, Pei-Yun Chang, Fatbardha Varfaj, Joshua Silverman, Chia-Wei Wang, Benjamin Spink, and Nathan Geething, all of whom are inventors on the present application. Applicants argue the application of Schellenberger '691 shares the same disclosure related to the presently claimed XTEN insertion as its immediate parent application, U.S. Patent Application No. 13/365,166 (published as US 2013/001997 Al; "the '166 application"). 
Applicants argue the Schellenberger '997 reference (U.S. Patent Application No. 13/365,166; "the '166 application") lists as inventors Volker Schellenberger, Pei-Yun Chang, Fatbardha Varfaj, John Kulman, Tongyao Liu, Garabet G. Toby, Haiyan Jiang, Robert Peters, Deping Wang, Baisong Mei, Joshua Silverman, Chia-Wei Wang, Benjamin Spink, and Nathan Geething, all of whom are inventors on the present application. Applicants argue the previously filed declaration from Volker Schellenberger during the prosecution of U.S. Patent Application No. 14/379,192, all embodiments directed to the insertion of an XTEN within a factor VIII polypeptide at an amino acid immediately downstream of amino acid 745 corresponding to mature, full-length factor VIII were not made "by another". Applicants argue the inventor Schellenberger has already provided a declaration related to the '166 application. See pages 8-9 in the  remarks filed October 1, 2021.
Applicants’ arguments have fully been considered but are not found persuasive because Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132 filed during the prosecution of the prior nonprovisional application do not automatically become a part of a continuation or divisional application filed under 37 CFR 1.53(b). Where it is desired to rely on an earlier filed affidavit or declaration, the applicant should make such remarks of record in the 37 CFR 1.53(b) application and include a copy of the original affidavit or declaration filed 

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The rejection is maintained.
Claims 100, 101, 108 and 110-124 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schellenberger et al. (US 2012/0178691 A1; filed August 19, 2011).
The applied reference has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding present claim 100, Schellenberger et al. teach a nucleic acid encoding a recombinant factor VIII (FVII) fusion protein wherein the recombinant FVIII fusion protein comprises a FVIII polypeptide fused to an XTEN (e.g., AE42, AE288) wherein the XTEN is inserted between residues 745 and 1640 of the FVIII (immediately downstream of an amino acid corresponding to amino acid 745 of mature human FVIII). See Tables 14 and 15; for example, 
Regarding present claim 101, the nucleic acids comprise the sequence ATGCAAATAGAGCTCTCCACCTGCTTCTTTCTGTGCCTTTTGCGATTCTGCTTTAGT  (present SEQ ID NO: 1613; the nucleic acid sequence encoding a signal peptide). See Table 15, the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136.
Regarding present claims 108, 110 and 111, the XTENs of pBC0149, pBC0137, pBC0136 and the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30 are 42 and 288 amino acids in length (at least 36, 42, 72, 96, 144 and 288 amino acids). See Table 15, the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136.
Regarding present claims 112-119, the XTENs taught by Schellenberger et al. comprise the amino acid sequence set forth in SEQ ID NOs: 50, 52, 67, and 78 (See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).

Regarding present claim 121, the FVIII peptide comprises amino acids 1649-2332 of mature native human factor VIII (SEQ ID NO: 2) (See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136).
Regarding present claim 122, Schellenberger et al. teach an isolated nucleic acid comprising  a polynucleotide sequence encoding a polypeptide sequence that has 100% sequence identity to a polypeptide of any one of Tables 14 and 28-30 wherein many of the peptides, including the peptide SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288, comprise a FVIII polypeptide fused to an XTEN wherein the XTEN is inserted within the FVIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human FVIII wherein R1648 corresponding to mature native human factor VIII (SEQ ID NO: 2) is deleted (see e.g., para. [0141]; Tables 14 and 28-30; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Regarding present claim 123, Schellenberger et al. teach a nucleic acid encoding a recombinant factor VIII (FVII) fusion protein wherein the recombinant FVIII fusion protein comprises a FVIII polypeptide fused to an XTEN (e.g., AE42, AE288) wherein at least one XTEN is inserted between residues 745 and 1640 of the FVIII. The FVIII polypeptides comprise the sequence of FVIII 1-745 and 1640-2332 of native FVIII and thus comprise the A1 domain including an a1 acidic spacer region, an A2 domain including an a2 acidic spacer region, an A3 domain including an a3 acidic spacer region, C1 domain, C2 domain and a portion of a B 
Regarding present claim 124, Schellenberger et al. teach an isolated nucleic acid comprising a polynucleotide sequence encoding a polypeptide sequence that has 100% sequence identity to a polypeptide of any one of Tables 14 and 28-30 wherein many of the peptides, including the peptide SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288, comprise a FVIII polypeptide fused to an XTEN wherein the XTEN is inserted within the FVIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human FVIII wherein R1648 corresponding to mature native human factor VIII (SEQ ID NO: 2) is deleted and the XTEN, AE288 comprises the amino acid sequence set forth in SEQ ID NO: 78 (see e.g., para. [0141]; Tables 14 and 28-30; the construct SP-AE288-CS-L-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Therefore, the teachings of Schellenberger et al. anticipate the presently claimed invention.

The rejection is maintained.
Claims 100, 101, 108 and 110-124 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Schellenberger et al. (US 2013/0017997 A1; filed August 19, 2011).
The applied reference has common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not 
Regarding present claim 100, Schellenberger et al. teach a nucleic acid encoding a recombinant factor VIII (FVII) fusion protein wherein the recombinant FVIII fusion protein comprises a FVIII polypeptide fused to an XTEN (e.g., AE42, AE288) wherein the XTEN is inserted between residues 745 and 1640 of the FVIII (immediately downstream of an amino acid corresponding to amino acid 745 of mature human FVIII). See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136. The structures pBC0149, pBC0137 and pBC0136 comprise an XTEN insert following the sequence 743-SQN-745 that corresponds to amino acid 745 of mature human FVIII. Schellenberger et al. further teach an isolated nucleic acid comprising  a polynucleotide sequence encoding a polypeptide sequence that has 100% sequence identity to a polypeptide of any one of Tables 14 and 28-30 wherein many of the peptides comprise a FVIII polypeptide fused to an XTEN wherein the XTEN is inserted within the FVIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human FVIII (see e.g., para. [0139]; Tables 14 and 28-30; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Regarding present claim 101, the nucleic acids comprise the sequence ATGCAAATAGAGCTCTCCACCTGCTTCTTTCTGTGCCTTTTGCGATTCTGCTTTAGT  (present SEQ ID NO: 1613; the nucleic acid sequence encoding a signal peptide). See Table 15, the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136.
Regarding present claims 108-111, the XTENs of pBC0149, pBC0137, pBC0136 and the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30 
Regarding present claims 112-119, the XTENs taught by Schellenberger et al. comprise the amino acid sequences set forth in SEQ ID NOs: 50, 52, 67, and 78 (See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Regarding present claim 120, the FVIII peptide comprises amino acids 1-745 of mature native human factor VIII (SEQ ID NO: 2) (See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Regarding present claim 121, the FVIII peptide comprises amino acids 1649-2332 of mature native human factor VIII (SEQ ID NO: 2) (See Tables 14 and 15; for example, see the FVIII-XTEN constructs pBC0149, pBC0137 and pBC0136).
Regarding present claim 122, Schellenberger et al. teach an isolated nucleic acid comprising  a polynucleotide sequence encoding a polypeptide sequence that has 100% sequence identity to a polypeptide of any one of Tables 14 and 28-30 wherein many of the peptides, including the peptide SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288, comprise a FVIII polypeptide fused to an XTEN wherein the XTEN is inserted within the FVIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human FVIII wherein R1648 corresponding to mature native human factor VIII (SEQ ID NO: 2) is deleted (see e.g., para. [0139]; Tables 14 and 28-30; the construct SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).

Regarding present claim 124, Schellenberger et al. teach an isolated nucleic acid comprising a polynucleotide sequence encoding a polypeptide sequence that has 100% sequence identity to a polypeptide of any one of Tables 14 and 28-30 wherein many of the peptides, including the peptide SP-AE288-CS-K-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288, comprise a FVIII polypeptide fused to an XTEN wherein the XTEN is inserted within the FVIII polypeptide immediately downstream of an amino acid corresponding to amino acid 745 of mature native human FVIII wherein R1648 corresponding to mature native human factor VIII (SEQ ID NO: 2) is deleted and the XTEN, AE288 comprises the amino acid sequence set forth in SEQ ID NO: 78 (see e.g., para. [0139]; Tables 14 and 28-30; the construct SP-AE288-CS-L-(FVIII_1-745)-AE288-(FVIII_1686-2332)-L-CS-AE288 in Table 30).
Therefore, the teachings of Schellenberger et al. anticipate the presently claimed invention.


Summary

Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658